


Exhibit 10.29

 

Execution Version

 

TDS INVESTOR (CAYMAN) L.P.

 

Third Amended and Restated 2006 Interest Plan

 


SECTION 1.   PURPOSE.  THE PURPOSES OF THIS TDS INVESTOR L.P. THIRD AMENDED AND
RESTATED 2006 INTEREST PLAN (THIS “PLAN”) ARE TO PROMOTE THE INTERESTS OF TDS
INVESTOR L.P. (THE “COMPANY”) AND ITS PARTNERS BY (I) ATTRACTING AND RETAINING
EXCEPTIONAL OFFICERS AND OTHER EMPLOYEES, NON-EMPLOYEE DIRECTORS AND CONSULTANTS
OF THE COMPANY AND ITS SUBSIDIARIES AND (II) ENABLING SUCH INDIVIDUALS TO
ACQUIRE AN EQUITY INTEREST IN AND PARTICIPATE IN THE LONG-TERM GROWTH AND
FINANCIAL SUCCESS OF THE COMPANY.


 


SECTION 2.   DEFINITIONS.  CAPITALIZED TERMS USED IN THIS PLAN BUT NOT EXPRESSLY
DEFINED IN THIS PLAN SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED SUCH TERMS IN
THE PARTNERSHIP AGREEMENT (AS DEFINED BELOW).  AS USED IN THIS PLAN, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Award” shall mean the grant of the right to purchase and/or acquire Restricted
Equity Units or Class A-2 Interests.

 

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document (which may include provisions of an employment agreement
to which the Company is a party) evidencing any Award granted hereunder.

 

“Company” has the meaning specified in the Section 1 hereof.

 

“Effective Date” shall mean October 13, 2006, which is the date on which this
Plan was initially adopted by the Board.

 

“Participant” shall mean any officer or other employee, non-employee director or
consultant of the Company or its Subsidiaries eligible for an Award under
Section 4 and selected by the Board to receive an Award under this Plan.

 

“Partnership Agreement” shall mean the Amended and Restated Agreement of
Exempted Limited Partnership, dated as of October 13, 2006, as amended, modified
or supplemented from time to time.

 

“Plan” has the meaning specified in the Section 1 hereof.

 

“Subsidiary” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Board;
provided, however, that for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, the definition of “Subsidiary” shall be construed in a
manner consistent with such Section 409A so as to avoid the imposition of any
additional tax under such section.

 

--------------------------------------------------------------------------------


 

“Stock Incentive Plan” means the 2006 TDS Investor 3 Ltd. Stock Incentive Plan
to be adopted by TDS Investor 3 Ltd.

 


SECTION 3.   INTERESTS SUBJECT TO THIS PLAN.  THE TOTAL NUMBER OF INTERESTS THAT
MAY BE ISSUED PURSUANT TO AWARDS UNDER THIS PLAN IS 119,894,385, ALLOCATED AMONG
THE CLASSES OF INTERESTS AS FOLLOWS:


 


(A)           39,582,103 PURCHASED OR GRANTED CLASS A-2 INTERESTS (OTHER THAN
PURSUANT TO RESTRICTED EQUITY UNITS, BUT INCLUDING ALL CLASS A-2 INTERESTS
ISSUED IN EXCHANGE FOR THE REDEMPTION OF PREVIOUSLY GRANTED AWARDS OF CLASS B
INTERESTS, CLASS B-1 INTERESTS, CLASS C INTERESTS, CLASS C-1 INTERESTS AND
CLASS D INTERESTS OF THE PARTNERSHIP); AND


 


(B)           80,402,282 CLASS A-2 INTERESTS PURSUANT TO RESTRICTED EQUITY
UNITS.


 


INTERESTS WHICH ARE SUBJECT TO AWARDS WHICH TERMINATE OR LAPSE WITHOUT ANY
PAYMENT IN RESPECT THEREOF MAY BE GRANTED AGAIN UNDER THIS PLAN. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 3, THE NUMBER OF
INTERESTS THAT MAY BE ISSUED UNDER THIS PLAN SHALL BE REDUCED ON A ONE-FOR-ONE
BASIS IN RESPECT OF EACH SHARE SUBJECT TO A STOCK-BASED AWARD MADE UNDER THE
STOCK INCENTIVE PLAN.


 


SECTION 4.   ADMINISTRATION.

 


(A)           THIS PLAN SHALL BE ADMINISTERED BY THE BOARD.  SUBJECT TO THE
TERMS OF THIS PLAN AND APPLICABLE LAW, AND IN ADDITION TO OTHER EXPRESS POWERS
AND AUTHORIZATIONS CONFERRED ON THE BOARD BY THIS PLAN, THE BOARD SHALL HAVE
FULL POWER AND AUTHORITY TO: (I) DESIGNATE PARTICIPANTS; (II) DETERMINE THE
NUMBER AND/OR CLASS OF INTERESTS TO BE COVERED BY AN AWARD; (III) DETERMINE THE
TERMS AND CONDITIONS OF ANY AWARD; (IV) DETERMINE WHETHER, TO WHAT EXTENT, AND
UNDER WHAT CIRCUMSTANCES AWARDS MAY BE SETTLED, EXERCISED, CANCELED, FORFEITED,
OR SUSPENDED; (V) INTERPRET, ADMINISTER, RECONCILE ANY INCONSISTENCY, CORRECT
ANY DEFAULT AND/OR SUPPLY ANY OMISSION IN THIS PLAN AND ANY INSTRUMENT OR
AGREEMENT RELATING TO AN AWARD MADE UNDER THIS PLAN; (VI) ESTABLISH, AMEND,
SUSPEND, OR WAIVE SUCH RULES AND REGULATIONS AND APPOINT SUCH AGENTS AS IT SHALL
DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION OF THIS PLAN; AND (VII) MAKE ANY
OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT THE BOARD DEEMS NECESSARY OR
DESIRABLE FOR THE ADMINISTRATION OF THIS PLAN.


 


(B)           ALL DESIGNATIONS, DETERMINATIONS, INTERPRETATIONS, AND OTHER
DECISIONS UNDER OR WITH RESPECT TO THIS PLAN OR ANY AWARD SHALL BE WITHIN THE
SOLE DISCRETION OF THE BOARD, MAY BE MADE AT ANY TIME AND SHALL BE FINAL,
CONCLUSIVE, AND BINDING UPON ALL PERSONS, INCLUDING THE COMPANY, ANY SUBSIDIARY,
ANY PARTICIPANT, ANY HOLDER OR BENEFICIARY OF ANY AWARD, AND ANY MEMBER OF THE
COMPANY.


 


SECTION 5.   ELIGIBILITY.  ANY OFFICER OR OTHER EMPLOYEE, NON-EMPLOYEE DIRECTOR
OR CONSULTANT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING ANY
PROSPECTIVE OFFICER, EMPLOYEE, NON-EMPLOYEE DIRECTOR OR CONSULTANT) SHALL BE
ELIGIBLE TO BE DESIGNATED A PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


SECTION 6.   AWARDS.

 


(A)           GRANT.  SUBJECT TO THE PROVISIONS OF THIS PLAN, THE BOARD SHALL
HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE THE PARTICIPANTS TO WHOM AWARDS
SHALL BE GRANTED, THE PURCHASE PRICE, IF ANY, OF AN AWARD, THE NUMBER AND
CLASS OR CLASSES OF INTERESTS TO BE COVERED BY EACH AWARD AND THE CONDITIONS AND
RESTRICTIONS APPLICABLE TO THE AWARD.


 


(B)           SUBJECT TO PARTNERSHIP AGREEMENT/SECURITYHOLDERS AGREEMENT.  AS A
CONDITION TO THE GRANT OF AN AWARD, THE PARTICIPANT WILL BE REQUIRED TO BECOME A
PARTY TO AN AWARD AGREEMENT (THE “AWARD AGREEMENT”) AND, UPON RECEIPT OF
INTERESTS, THE PARTNERSHIP AGREEMENT.  ALL AWARDS GRANTED HEREUNDER AND ACQUIRED
INTERESTS WILL BE HELD SUBJECT TO THE TERMS AND CONDITIONS OF THE PARTNERSHIP
AGREEMENT AND THE AWARD AGREEMENT.


 


(C)           ADJUSTMENTS.  NOTWITHSTANDING ANY OTHER PROVISIONS IN THE
PARTNERSHIP AGREEMENT TO THE CONTRARY, IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING INTERESTS AFTER THE EFFECTIVE DATE BY REASON OF ANY EQUITY DIVIDEND
OR SPLIT, REORGANIZATION, RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF,
COMBINATION, COMBINATION OR TRANSACTION OR EXCHANGE OF INTERESTS OR OTHER
CORPORATE EXCHANGE, OR ANY DISTRIBUTION TO PARTNERS OF EQUITY OR CASH (OTHER
THAN REGULAR CASH DISTRIBUTIONS) OR ANY TRANSACTION SIMILAR TO THE FOREGOING
(REGARDLESS OF WHETHER OUTSTANDING INTERESTS ARE CHANGED), THE BOARD IN ITS SOLE
DISCRETION AND WITHOUT LIABILITY TO ANY PERSON SHALL MAKE SUCH SUBSTITUTION OR
ADJUSTMENT, IF ANY, AS IT DEEMS TO BE EQUITABLE, AS TO (I) THE NUMBER OR KIND OF
INTERESTS OR OTHER SECURITIES ISSUED OR RESERVED FOR ISSUANCE IN RESPECT OF
RESTRICTED EQUITY UNITS, (II) THE VESTING TERMS UNDER ANY AWARD AGREEMENT,
(III) THE DISTRIBUTION PRIORITIES CONTAINED IN THE PARTNERSHIP AGREEMENT AND/OR
(IV) ANY OTHER AFFECTED TERMS OF ANY AWARD.


 


SECTION 7.   AMENDMENT AND TERMINATION.

 


(A)           AMENDMENTS TO THIS PLAN.  THE BOARD MAY AMEND, ALTER, SUSPEND,
DISCONTINUE, OR TERMINATE THIS PLAN OR ANY PORTION THEREOF AT ANY TIME; PROVIDED
THAT ANY SUCH AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUANCE, OR TERMINATION
THAT WOULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
RIGHTS OF ANY PARTICIPANT OR OTHER HOLDER OF AN AWARD THERETOFORE GRANTED SHALL
NOT TO THAT EXTENT BE EFFECTIVE WITHOUT THE CONSENT OF THE AFFECTED PARTICIPANT.


 


(B)           AMENDMENTS TO AWARDS.  THE BOARD MAY WAIVE ANY CONDITIONS OR
RIGHTS UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR
TERMINATE, ANY AWARD THERETOFORE GRANTED, PROSPECTIVELY OR RETROACTIVELY;
PROVIDED THAT ANY SUCH WAIVER, AMENDMENT, ALTERATION, SUSPENSION,
DISCONTINUANCE, CANCELLATION OR TERMINATION NOT EXPRESSLY CONTEMPLATED BY THIS
PLAN THAT WOULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
RIGHTS OF ANY OUTSTANDING AWARD SHALL NOT EFFECTIVE WITHOUT THE CONSENT OF THE
AFFECTED PARTICIPANT.


 


SECTION 8.   GENERAL PROVISIONS.

 


(A)           NO RIGHTS TO AWARDS.  NO PERSON SHALL HAVE ANY CLAIM TO BE GRANTED
ANY AWARD, AND THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF
PARTICIPANTS OR BENEFICIARIES OF AWARDS.  THE TERMS AND CONDITIONS OF AWARDS AND
THE BOARD’S DETERMINATIONS AND INTERPRETATIONS

 

3

--------------------------------------------------------------------------------


 

with respect thereto need not be the same with respect to each Participant
(whether or not such Participants are similarly situated).


 


(B)           CERTIFICATES.  ALL CERTIFICATES, IF ANY, EVIDENCING INTERESTS OR
OTHER SECURITIES OF THE COMPANY OR ANY SUBSIDIARY DELIVERED UNDER THIS PLAN
SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE
BOARD MAY DEEM ADVISABLE UNDER THIS PLAN OR THE RULES, REGULATIONS, AND OTHER
REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON
WHICH SUCH SECURITIES ARE THEN LISTED, AND ANY APPLICABLE FEDERAL OR STATE LAWS,
AND THE BOARD MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES
TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


(C)           WITHHOLDING.  A PARTICIPANT MAY BE REQUIRED TO PAY TO THE COMPANY
OR ANY SUBSIDIARY AND THE COMPANY OR ANY SUBSIDIARY SHALL HAVE THE RIGHT AND IS
HEREBY AUTHORIZED TO WITHHOLD FROM ANY PAYMENT DUE OR TRANSFER MADE UNDER ANY
AWARD OR UNDER THIS PLAN OR FROM ANY COMPENSATION OR OTHER AMOUNT OWING TO A
PARTICIPANT THE AMOUNT (IN CASH, SECURITIES, OR OTHER PROPERTY) OF ANY
APPLICABLE WITHHOLDING TAXES IN RESPECT OF AN AWARD OR ANY PAYMENT OR TRANSFER
UNDER AN AWARD OR UNDER THIS PLAN AND TO TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY IN THE OPINION OF THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE
PAYMENT OF SUCH TAXES.


 


(D)           NO RIGHT TO EMPLOYMENT.  THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF, OR
IN ANY CONSULTING RELATIONSHIP WITH, THE COMPANY OR ANY SUBSIDIARY.  FURTHER,
THE COMPANY OR A SUBSIDIARY MAY AT ANY TIME DISMISS A PARTICIPANT FROM
EMPLOYMENT OR DISCONTINUE ANY CONSULTING RELATIONSHIP, FREE FROM ANY LIABILITY
OR ANY CLAIM UNDER THIS PLAN, UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN
OR IN ANY AWARD AGREEMENT.


 


(E)           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS
PLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN.


 


(F)            SEVERABILITY.  IF ANY PROVISION OF THIS PLAN OR ANY AWARD IS OR
BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY
JURISDICTION OR AS TO ANY PERSON OR AWARD, OR WOULD DISQUALIFY THIS PLAN OR ANY
AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE BOARD, SUCH PROVISION SHALL BE
CONSTRUED OR DEEMED AMENDED TO CONFORM THE APPLICABLE LAWS, OR IF IT CANNOT BE
CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE BOARD,
MATERIALLY ALTERING THE INTENT OF THIS PLAN OR THE AWARD, SUCH PROVISION SHALL
BE STRICKEN AS TO SUCH JURISDICTION, PERSON OR AWARD AND THE REMAINDER OF THIS
PLAN AND ANY SUCH AWARD SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 9.   TERM OF THIS PLAN.

 


(A)           EFFECTIVE DATE.  THIS PLAN SHALL BE EFFECTIVE AS OF THE EFFECTIVE
DATE.


 


(B)           EXPIRATION DATE.  NO AWARD SHALL BE GRANTED UNDER THIS PLAN AFTER
THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE.  UNLESS OTHERWISE EXPRESSLY
PROVIDED IN THIS PLAN OR IN AN APPLICABLE AWARD AGREEMENT, ANY AWARD GRANTED
HEREUNDER MAY, AND THE AUTHORITY OF THE BOARD

 

4

--------------------------------------------------------------------------------


 

to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under any such Award shall, continue after such
date.

 

5

--------------------------------------------------------------------------------
